FMI Funds Quarterly Review  March 31, 2009 100 East Wisconsin Avenue, Suite 2200 FMI Provident Trust Strategy Fund Milwaukee, Wisconsin 53202 www.fmifunds.com Investment Objective Top Ten Equity Holdings Seeks a combination of long-term growth of capital and Cognizant Technology Solutions Corp. 4.6% income to achieve a high total return. Infosys Technologies Ltd. SP-ADR 3.8% Jacobs Engineering Group Inc. 3.3% Manager - The FMI Provident Trust Strategy Fund (the Fund) Charles Schwab Corp. 3.2% is advised by Fiduciary Management, Inc. of Milwaukee. On Express Scripts, Inc. 3.1% September 9, 2002, the shareholders of the Fund named Fastenal Co. 2.9% Provident Trust Company of Waukesha, Wisconsin as sub- Helmerich & Payne, Inc. 2.7% advisor for investment management. Provident was founded in DeVry, Inc. 2.5% 1999 and is controlled by the principals of the firm. Heartland Express, Inc. 1.8% Pharmaceutical Product Development, Inc. 1.1% Investment Professionals - J. Scott Harkness, CFA, President and Chief Executive Officer of Provident Trust Portfolio Characteristics Company, is responsible for day-to-day management of the Weighted average market cap $7.0 billion Fund. Median market cap $4.8 billion P/E ratio (forward 4 quarters) 15.8x Strategy - Provident Trust Company is a concentrated core Estimated L-T earnings growth rate 15.0% growth equity manager seeking to exceed the S&P 500 1 Return on equity (ROE) 30.0% domestic stock market index return over full investment Number of holdings 14 cycles. (A typical investment cycle lasts 5-7 years and includes both a 30% advance and a 20% decline.) FMI Provident Trust Strategy Fund can flexibly allocate assets between stocks, bonds and money markets to moderate Top Ten Sectors volatility, and selects common stocks of all market capitalizations, generally of companies having a market capitalization of $1 billion or more at the time of purchase. Long-Term Technology Stock selection criteria includes improving revenue and Investments - Services earnings growth, increasing margins, significant management Corporate Bonds 8.4% stock ownership, and upward valuation potential. The Fund is 11.8% Industrial a non-diversified investment company; please see the Services prospectus for further details. 6.0% Cash and Cash Equivalents Health Services Fund Information 59.2% 4.2% Inception Date 12/30/1986 Finance Net Assets $63.5 million Transportation Consumer Retail 3.2% Net Asset Value $5.95 1.8% Services Trade Expense Ratio 1.00% 2.5% 2.9% Ticker FMIRX Performance Q1 2009 One Year Three Years Five Years Ten Years Since Inception Fund -2.46% -18.54% -6.14% 2.31% 0.25% 8.82% S&P 500¹ -11.01% -38.09% -13.05% -4.76% -3.00% 7.96% Note: Returns for periods longer than one year are annualized. Inception of the Fund was 12/30/86. Returns may not match those reported by other sources such as Morningstar due to slight valuation differences at the end of the reporting period. Manager Commentary - The Fund lost 2.46% for the three months ended March versus the S&P 500's 11.01% loss, aided by the Fund's high cash/fixed income allocation of 71%. Profit expectations for the S&P 500 plummeted during the quarter to $45-55 after 4Q 2008 earnings posted a loss for the first time since the S&P's 1935 inception. FMIRX is positioned for an S&P 500 2009 range of 700-900 or 14-18x our operating earnings expectation of $50, an unemployment rate above 10% and the possibility of a 10% cumulative GDP decline. The returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance since the above time period may be higher or lower than the performance quoted. Performance data current to the most recent month end may be obtained by visiting www.fmifunds.com. For more information about the FMI Family of Funds, including fees and expenses, call 1-800-811-5311 for a free prospectus (also available from www.fmifunds.com). Please read the prospectus carefully to consider the investment objectives, risks, charges and expenses before investing or sending money. The prospectus contains this and more information. Please read the prospectus carefully before investing. 1 The Standard & Poors 500 Index consists of 500 selected common stocks, most of which are listed on the New York Stock Exchange. The Standard & Poors Ratings Group designates the stocks to be included in the Index on a statistical basis. A particular stocks weighting in the Index is based on its relative total market value (i.e., its market price per share times the number of shares outstanding). Stocks may be added or deleted from the Index from time to time.
